Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 1 of 8




                                                     DATE FILED: September 9, 2020 12:29 PM
 DISTRICT COURT, DENVER COUNTY, STATE FILING ID: C3F13498930E6
                                      CASE NUMBER: 2020CV33104
 OF COLORADO

 1437 Bannock Street
 Denver, CO 80202
 (303) 606-2300
 _________________________________________
                                                              ▲ COURT USE ONLY ▲
 Plaintiff:    RICHARD SALLEE

 v.
                                                      ________________________________
 Defendant: POWER HOME REMODELING
             GROUP, LLC                               Case Number:

 _________________________________________            Div.:        Ctrm.:
 Attorney for Plaintiff:

 THE LAW FIRM OF ALAN G. MOLK, P.C.
 Alan G. Molk, #10988
 6025 So. Quebec St. Suite 320
 Centennial, CO 80111
 Phone: 303-290-8808
 Fax:    720-554-7724
 amolk@molklaw.com

 VARNER FADDIS ELITE LEGAL, LLC
 Kaylea A. Waechter, Atty Reg. #49961
 Lauren E. Varner, Atty Reg. #46519
 6025 South Quebec Street, Suite 320
 Centennial, CO 80111
 Telephone: (720) 770-8335
 Fax Number: (720) 554-7724
 E-mail: lvarner@varnerfaddis.com
         kwaechter@varnerfaddis.com
                                        COMPLAINT

       Plaintiff, Richard Sallee, by and through his counsel of record Alan G. Molk, of the Law
Firm of Alan G. Molk, P.C. and Kaylea Waechter of Varner Faddis Elite Legal, LLC, for his
Complaint against the Defendant Power Home Remodeling Group, LLC (“PHR”), states as follows:




                                        Exhibit B
Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 2 of 8




                                   JURISDICTION AND VENUE

        1.      Plaintiff, Richard Sallee, (“Mr. Sallee”) is a natural person of the age of majority,
with a birthdate of October 27, 1948. Plaintiff currently resides at 4131 North Tufts Avenue, Denver,
CO 80236. Plaintiff Sallee is, and was at all times material to the allegations in this Complaint, a
resident of the State of Colorado

        2.       Upon information and belief, Defendant PHR is a Pennsylvania corporation operating
in the state of Colorado with a principal place of business located at 2501 Seaport Drive, Chester,
PA, 19013.

        3.    Upon information and belief, Corporation Service Company is the registered agent
for the Defendant and is located at 1900 West Littleton Boulevard, Littleton, CO 80120.

        4.       Plaintiff Sallee suffered personal injuries, to wit: the loss of the end of his ring finger
on his right hand on May 6, 2020 as a result of his finger getting caught in a “step ladder” placed on
a set of stairs by an employee of PHR.

      5.     All the acts described in this Complaint occurred within Plaintiff’s home located at
4131 North Tufts Avenue, Denver, CO 80236, making venue proper in the Denver District Court.

                                    FACTUAL ALLEGATIONS

        6.     A few days prior to the subject incident, an employee of Defendant PHR was going
door to door in Plaintiff’s neighborhood, “pitching” vinyl siding for his employer, PHR.

        7.     At some point in the days leading up to May 6, 2019, the PHR employee came to
Plaintiff’s home and did the same pitch for vinyl siding.

        8.      Plaintiff, explained to the employee, that he didn’t need any siding, so the employee
for PHR said PHR also did attic insulation and that given the age of the house, it would be worth it
for one of their “technicians” to check the insulation in the attic. On that basis, an appointment was
scheduled for the technician to come out and inspect the attic.

        9.      On the day of the incident, May 6, 2019, at approximately 11:00am Plaintiff, Richard
Sallee (“Plaintiff Sallee”) met with a technician of PHR, Mr. Michael Pultz.

       10.    Mr. Pultz arrived at the Sallee home about forty-five minutes late for the scheduled
appointment and per Mr. Sallee, Mr. Pultz looked haggard and was sweating upon his arrival.

        11.     Upon arrival, Mr. Sallee explained that the access to the home’s attic was halfway up
the stairs going from the first floor to the second floor.



                                                     2
Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 3 of 8




        12.     Based on this assertion, Mr. Pultz informed Mr. Sallee, that he didn’t have the correct
type of ladder to gain access to the attic.

       13.    Mr. Sallee retrieved a small step ladder for Mr. Pultz to gain access to the attic. See
attached Exhibit 1.

       14.     Mr. Pultz proceeded to set the ladder on the stairway and enter the attic area.

        15.   Approximately twenty to thirty minutes later, Mr. Sallee heard Mr. Pultz request help
in getting down from the attic access area to the ladder.

        16.   Upon Mr. Sallee’s arrival at the entry to the attic, Mr. Pultz was already halfway out
and attempting to step down onto the step ladder.

        17.    Mr. Sallee grabbed ahold of the ladder, not realizing that Mr. Pultz was attempting to
step on the ladder at the same moment. The pressure resulted in the ladder buckling.

        18.    The next thing that happened was that Mr. Sallee’s right ring finger was caught in the
ladder, which required the removal of the end of his finger. See attached Exhibit 2.


                         II.    FIRST CLAIM FOR RELIEF
(Negligent Training and Supervision Against Defendant Power Home Remodeling Group,
                                        LLC.)

       19.     Plaintiff incorporates paragraphs 1 through 18 above, as if fully set forth herein.

      20.    At the time of the subject incident, Defendant PHR was engaged in the business of
home re-modeling, including the removal and placement of attic insulation.

        21.    As such, PHR owed a duty and responsibility to train their employees with respect to
appropriate safety precautions when entering and exiting attics in order to determine the need of attic
insulation.

      22.     That duty necessarily included making sure their employees had the appropriate
equipment to gain access and egress from an attic, including, but not limited, to ladders.

       23.     Furthermore, PHR owed a duty to not to put a homeowner (Mr. Sallee) in a position
of having to assist their employees with this form of work.

       24.     Defendant breached its duty of care by failing to make sure their employees had
access to, and used, ladders and other equipment to gain access and egress from attics of their
prospective customers.


                                                  3
Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 4 of 8




          25.   Additionally the Defendant breached its duty of care to the Plaintiff Sallee by having
                       its employee request assistance from the homeowner (Mr. Sallee) in order to
                       accomplish the inspection.

        26.    As a direct result of the Defendant’s negligence as set forth above, Plaintiff, Richard
Sallee suffered damages and injuries set forth with more particularity below.
                        III. SECOND CLAIM FOR RELIEF
  (Negligence and Respondeat Superior as to Defendant Power Home Remodeling Group,
                                         LLC)

          27.   Plaintiff incorporates paragraphs 1 through 26 as if fully set forth herein.

          28.   Upon information and belief, Michael Pultz was an employee of Defendant PHR at
                       all times relevant to the allegations in the Complaint.

          29.
            Upon information and belief, Michael Pultz was acting within the course and scope
                    of his
employment with Defendant PHR at all times relevant to the allegations in the Complaint.

        30.     Michael Pultz, as an employee of PHR, owed a duty to Plaintiff, Richard Sallee to
exercise reasonable care with respect to dangers of which he was aware or should have been aware;
to wit: that he had placed the ladder in such a fashion, that it posed a danger to anyone in the
Plaintiff’s home, who would place their hands on the ladder in order to assist Mr. Pultz.

        31.     Furthermore, Michael Pultz owed a duty to Plaintiff Sallee not to have Mr. Sallee
assist him in the performance of his job and/or inspection.

       32.     Employee, Michael Pultz, breached his duty of care to Plaintiff, Sallee by failing to
have the necessary equipment for him to gain access to the attic in Plaintiff Sallee’s home and by
requesting assistance from Plaintiff Sallee in order for him to get down from the attic.

        33.     As a direct result of the acts and omissions/negligence as set forth above, Plaintiff
Sallee, suffered damages and injuries, which are permanent in nature. Plaintiff’s injuries have been
painful and disabling.

          34.   Plaintiff’s injuries include but are not limited to the loss of the end of his right ring
finger.




                                                   4
Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 5 of 8




       35.     Additionally, as a direct result of losing the end of his finger, Plaintiff Sallee has and
will continue to suffer a loss of enjoyment of life, inconvenience, emotional distress, all in an
amount to be determined by the trier of fact.

        36.     In an effort to treat his injuries, Plaintiff has incurred medical, hospital and
rehabilitation expenses; and will in the future may incur additional medical expenses.

        WHEREFORE, Plaintiff Sallee prays that judgment be entered in his favor and against the
Defendant in an amount to be determined at trial and for costs, expert witness fees, deposition
expenses, attorney fees, pre-judgment and post-judgment interest as provided by law; and for such
other and further relief as this Court deems just and proper.


        Dated this 9th day of September, 2020.



                                                        Respectfully submitted by,
                                                        THE LAW FIRM OF ALAN G. MOLK


                                                By:     /s/ Alan G. Molk
                                                        Alan G. Molk


Address of Plaintiff:
4131 N. Tufts Ave.
Denver, CO. 80236




                                                   5
Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 6 of 8
Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 7 of 8
Case 1:20-cv-02993-NRN Document 8 Filed 10/05/20 USDC Colorado Page 8 of 8
